



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Desormeaux, 2013 ONCA 283

DATE: 20130430

DOCKET: C56049

Juriansz, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jessica Desormeaux

Appellant

Jessica Desormeaux, in custody

Anida Chiodo, Duty Counsel, for the appellant

Peter Scrutton, for the respondent

Heard and released orally: April 15, 2013

On appeal from the sentence imposed on August 10, 2012 by
    Justice William R. Wolski of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals her sentence on the basis that it is harsh and
    excessive. Before the sentencing judge, the Crown had requested a sentence of
    two years less one day and defence counsel had sought a conditional sentence of
    the same duration.

[2]

The appellant had an appalling record for related offences and was not
    an appropriate candidate for a conditional sentence. She represented a danger
    to the public and there was legitimate concern about the lack of a tightly
    controlled supervision plan.

[3]

The appellants criminal record included at least three prior driving
    offences.  The imposition of a driving prohibition was fully justified.  That
    said, given her offences and based on s. 259(2)(c) of the
Code
, the
    driving prohibition had to be limited to three years.

[4]

Leave to appeal sentence is granted and the appeal is allowed in part.
    The driving prohibition is reduced from lifetime to three years.  The appeal is
    dismissed in all other respects.

R.G. Juriansz J.A.

J. MacFarland J.A.

S.E. Pepall J.A.


